Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
      This Office Action is in response to the papers filed on 02 November 2022.

   PRIORITY
The Application claims priority to Provisional Application 62/360495, filed on 11 July 2016. Provisional Application 62/360495 does not provide support for a cultured cell comprising neutral lipid droplets, free oleic acid and a compact shape. The Provisional Application does not recite or disclose a meat substitute comprising a PPAR agonist or activator. Neither the Provisional Application nor the PCT provide support for a cultured cell comprising oleic acid.

CLAIMS UNDER EXAMINATION
Claims 16-25, 27 and 31-41 are pending and have been examined on their merits.

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
The arguments made in the response filed on 02 November 2022 are acknowledged. New grounds of rejection have been made to address the amended claims and newly presented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 16 has been amended to recite “a cultured cell wherein the cultured cell comprises a compact shape, neutral lipid droplets, and free oleic acid”. This is interpreted to mean the cell contains free oleic acid.

The Instant Specification discloses the following (page 44, lines 15-22):
The present inventor was able to successfully generate fully functional adipocyte cells, characterized by a compact (not elongated) shape and the accumulation of neutral lipid content from the spontaneously immortalized chicken embryonic fibroblast cell line in a defined serum-free culture medium which includes oleic acid and a small molecule which activates PPAR-gamma such as IBMX or Rosiglitazone (Figures 4A-D, Example 7).

And the following at page 45, lines 3-7: 

According to an aspect of some embodiments of the invention, there is provided an in-vitro method of generating an adipocyte cell from a fibroblast, comprising culturing a spontaneously immortalized fibroblast in a serum-free medium comprising oleic acid and a peroxisome proliferator-activated receptor gamma (PPAR-gamma) agonist or activator thereof, thereby generating the adipocyte cell

While the Specification provides support for culturing cells in a media comprising oleic acid, the disclosure does not provide support for a cultured cell itself containing free oleic acid as now claimed. While the Applicant cites [0046], [0140], [0322], [0353], [0384], [0425], [0666], [0677] and Figure 4 as providing support for the amended claims, none of these sections disclose a cultured cell comprising free oleic acid. At most, these sections disclose a culture medium comprising oleic acid.  The amendment is not supported by the original disclosure, and is considered new matter. Claims 17-25 and 27 are included in this rejection because they depend from claim 16.

An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25, 27 and 31-41  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claim 16, and newly added claim 31, recite a cell with a “compact” shape. The term “compact” is commonly defined as “closely united or packed” (Merriam Webster Dictionary). The term “compact” is a relative term which renders the claim indefinite. The term “compact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All dependent claims are included in this rejection. For the purposes of examination, a cultured cell is interpreted to be compact because cells are microscopic in size.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over 
Forgacs et al. (previously cited; Engineered Comestible Meat. Patent 8703216 2014) in view of Kokta et al. (Regulation of lipid accumulation in 3T3-L1 cells: insulin-independent and combined effect of fatty acids (Animal (2008) 2:1 pp 92-99) and Vrljic et al. (previously cited; Methods And Compositions For Consumables. US2015/0305390 29 October 2015) as evidenced by ATCC (3T3-L1, pages 1-7; 2022).



Forgacs et al. teach engineered meat products formed as a plurality of at least partially fused layers (Abstract; column 1, lines 58-60). The engineered meat comprises a plurality of layers, wherein each layer comprises myocytes and wherein the engineered meat is comestible and for ingestion (column 1, lines 60-65). In some embodiments, each layer of the engineered meat further comprises non-human adipose cells (column 2, lines 55-57). In various embodiments, the engineered meat disclosed herein comprises a plurality of layers, wherein each layer comprises myocytes, and may include one or more of endothelial cells, adipose cells, and/or fibroblasts, wherein the cells are derived from sources including, but not limited to, mammals, birds, reptiles, fish, crustaceans, mollusks, and cephalopods, or combinations thereof (column 3, lines 43-49).


In some embodiments, the engineered meat further comprises one or more nutritional supplements. In further embodiments, the nutritional supplements are selected from: vitamins, minerals, fiber, fatty acids, and amino acids (column 4, lines 4-8).

In some embodiments, the engineered meat may comprise matrix proteins (column 4, lines 10-11). The meat may comprise a growth factor affecting the growth and/or differentiation of specific types of cells (column 17, line 35-39). Insulin is identified as an exemplary growth factor (same cited section).

While Forgacs suggests the use of adipose cells, the art is silent as to whether adipose cells have a compact shape and neutral lipid droplets.

While the art suggests the use of growth factors such as insulin and fatty acids, the art does not teach explicitly teach the use of a PPAR-γ activator and oleic acid.

While Forgacs teaches the use of a protein matrix, the art does not teach the use of a plant derived protein matrix.

Kokta et al. study the effects of fatty acids and insulin on 3T3-L1 cells. The art identifies 3T3-L1 cells as “preadipocytes” (page 93, left column, first paragraph). The art teaches “3T3-L1 cells can be induced to accumulate lipid in a serum free medium supplement with FA, without the induction protocols using complex hormone mixtures” (see Abstract). The art identifies “FA” as “linoleic and oleic acids” (see first line of Abstract). The art teaches 3T3-L1 cells are cultured (see page 93, right column, “Cell Culture” section). A cell is broadly interpreted to have a compact shape. The art teaches treatment of cells with oleic or linoleic acid was sufficient to induce lipid accumulation in 3T3-L1 cells (page 96, left column, last paragraph bridging first paragraph of right column). The art teaches PPAR-γ is increased with FA plus insulin treatment (page 97, left column, second full paragraph). The art states “3T3-L1 cells can be induced to accumulate lipid in parallel to increased PPAR-γ and GLUT-4 protein expression in a serum-free medium supplemented with FA, without the use of typical induction protocols” (page 98, left column, second paragraph). Figure 2 is interpreted to illustrate droplets (see Oil-red O staining). Examiner notes the Instant Specification discloses the same stain (Oil-red O) stains neutral lipids ([0384]). Therefore the lipid droplets of the prior art are interpreted to be neutral lipids.

Therefore the art teaches a serum free culture medium comprising a cultured cell comprising lipid droplets, oleic acid and a PPAR-γ activator. Therefore the art is interpreted to read on the slurry recited in claim 31. 


Vrljic et al. teach a meat substitute containing mainly or entirely plant based proteins ([0015]). The one or more plant proteins can comprise one or more pea proteins, chickpea proteins, lentil proteins, lupine proteins, other legume proteins, or mixtures thereof ([0018]).

It would have been obvious to combine the teachings of the prior art at the time of filling by using the cultured adipocyte cells taught by Kokta in the meat product taught by Forgacs. One would have been motivated to do so since Forgacs teaches the use of adipocyte cells and Kokta teaches a mixture comprising cultured adipocyte cells, wherein said cells have the claimed features of a compact shape and neutral lipid droplets. One would have included oleic acid and insulin (a PPARγ activator) since Kokta teaches this combination results in adipogenesis and lipid formation. The art teaches serum free media. One would have had a reasonable expectation of success combining the references since Forgacs teaches the meat product can comprise adipose cells, fatty acids and insulin. One would have expected similar results since Forgacs teaches a product comprising adipocytes and Kokta is directed to a method of making adipocytes.

As set forth above, Forgacs teaches the use of protein matrix. It would have been obvious to use a plant-derived protein matrix at the time of filing. One would have been motivated to do so since Forgacs teaches a meat substitute containing protein and Vrljic et al. teach a meat substitute containing mainly or entirely plant based proteins. One would have had a reasonable expectation of success since Vrljic teaches plant proteins can be used to make a meat substitute. One would have expected similar results since both references are directed to methods of making a meat substitute. Therefore claim 31 is rendered obvious as claimed (claim 31).

Claim 32 recites the cultured cells comprise at least one adipocyte generated from a fibroblast. Examiner notes the claims are directed to a product, and not a method. Claim 32 is interpreted to recite a product by process limitation. As set forth above, Kokta produces adipocytes from 3T3-L1 cells.  As evidenced by ATCC, 3T3-L1 is a fibroblast cell line (see page 1, first paragraph). Therefore the adipocyte taught by Kokta appears to be the same as the adipose cell of the prior art. The Examiner concludes the burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product. The following is noted from the MPEP regarding product by process limitations:

MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


Therefore claim 32 is included in this rejection (claim 32).

Claims 33-34 are interpreted to recite product by process limitations directed to how the cultured cell of claim 31 is produced. The Instant Invention is directed to a product, and not a method. MPEP 2113 as set forth above are reiterated. As set forth above, the adipocyte cells of the claims and the prior art appear to be the same. The Examiner concludes the burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product. Therefore claims 33-34 are included in this rejection a claimed (claims 33-34).

Claims 35-36 are directed to how the adipocyte cells are cultured. The Instant Invention is directed to a product, and not a method. Claims 33-35 are interpreted to recite a product by process limitation. MPEP 2113 as set forth above are reiterated. As set forth above, the adipocyte cells of the claims and the prior art appear to be the same. Examiner notes Kokta teaches a serum free culture medium. This is interpreted to read on a suspension. The Examiner concludes the burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product. Therefore claim 35 is included in this rejection (claim 35). Kokta teaches the serum free culture medium comprises oleic acid and insulin. The art teaches insulin induces (hence, activates) PPARγ. Therefore 36 is included in this rejection (claim 36).

Vrljic et al. teach a meat substitute containing mainly or entirely plant based proteins. The art teaches the following at [0115]:

One of skill in the art will understand that proteins that can be isolated from any organism in the plant kingdom may be used to produce the consumables described herein.Non-limiting examples of plant sources include grain crops Such as, e.g., maize, oats, rice, wheat, barley, rye, millet, Sorghum, buckwheat, amaranth, quinoa, triticale (a wheat rye hybrid), teff (Eragrostis tel); oilseed crops including cotton seed, sunflower seed, safflower seed, Crambe, Camelina, mustard, rapeseed (Brassica napus); Acacia, or plants from the legume family. Such as, e.g., clover, Stylosanthes, Sesbania, Vetch (Vicia), Arachis, Indigofera, Leucaena, Cyanopsis, peas such as cowpeas, english peas, yellow peas, or green
peas, or beans such as, e.g., soybeans, fava beans, lima beans,kidney beans, garbanzo beans, mung beans, pinto beans, lentils, lupins, mesquite, carob, soy, and peanuts (Arachis hypogaea); leafy greens Such as, e.g., lettuce, spinach, kale, collard greens, turnip greens, chard, mustard greens, dandelion greens, broccoli, or cabbage; or green matter not ordinarily consumed by humans, including biomass crops such as Switchgrass (Panicum virgatum), Miscanthus, Arundo donax, energy cane, Sorghum, or other grasses, alfalfa, corn Stover, kelp or other seaweeds, green matter ordinarily discarded
from harvested plants, Sugarcane leaves, leaves of trees, root crops such as cassava, Sweet potato, potato, carrots, beets, or turnips; or coconut.

As set forth above, Forgacs teaches the use of protein matrix. It would have been obvious to use a legume as a plant-derived protein matrix. One would have been motivated to do so since Forgacs teaches a meat substitute containing protein and Vrljic et al. teach the use of legume protein in a meat substitute. One would have had a reasonable expectation of success since Vrljic teaches legume proteins can be used to make a meat substitute. One would have expected similar results since both references are directed to methods of making a meat substitute. Therefore claim 21 is included in this rejection (claim 37). Vrljic teaches the use of pea proteins (supra). Therefore claims 38-39 are included in this rejection (claims 38-39).  Vrljic et al. teach the use of wheat, rye, oats and barley protein in a meat substitute (supra). Therefore claim 40 is included in this rejection (claim 40). Vrljic et al. teach the use of buckwheat protein in a meat substitute (supra). Therefore claim 41 is included in this rejection (claim 41).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653